Citation Nr: 1017906	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 18, 2002, 
for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to nonservice 
connected pension benefits and assigned June 18, 2002 as the 
effective date.

In August 2005, the Board denied entitlement to an effective 
date earlier than June 18, 2002, for the grant of nonservice-
connected pension benefits.  The Veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2007, the Court issued an order granting a 
joint motion to remand, vacating the August 2005 Board 
decision, and remanding the matter to the Board.

In January 2008, the appeal was remanded by the Board for 
further development.

In August 2008, the Board denied entitlement to an effective 
date earlier than June 18, 2002 for the grant of nonservice-
connected pension benefits.  The Veteran appealed that denial 
to the Court.  In June 2009, the Court issued an order 
granting a joint motion to remand, vacating the August 2008 
Board decision, and remanding the matter to the Board.

In November 2009, the Board remanded this matter for further 
development in conjunction with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In its November 2009 remand, the Board noted that the parties 
in their Joint Motion for Remand, indicated that the Board, 
in its August 2008 decision, acknowledged evidence that 
indicated that the Veteran had a prior work history in manual 
labor type jobs, that he would be employable only in a non-
labor type setting prior to June 2002, and that he had not 
worked for almost a decade prior to the filing of the 
application of compensation benefits, but then simply 
concluded that the Veteran would be employable prior to June 
2002, notably without the aid of a medical examination or 
opinion that assessed the Veteran's ability to work prior to 
2002.

The Board noted that the parties requested that on remand, 
the Board provide a VA medical opinion assessing the 
Veteran's employability prior to June 2002 based upon the 
evidence.  The opinion was to consider the Veteran's work 
history and the types of jobs that he would be suited for 
prior to June 2002.

In conjunction with the joint motion, the Board requested 
that the claims folder be forwarded to a VA examiner for 
review.  Following a review of the claims folder, the 
examiner was requested to provide a medical opinion as to the 
Veteran's ability to work prior to June 2002.  The opinion 
was to consider the Veteran's work history and the types of 
employment that he would have been suited for prior to June 
2002.  Detailed rationale was to be given for each opinion 
that was rendered.

In conjunction with the Board remand, the claims folder was 
forwarded to a VA examiner for review in January 2010.  In a 
January 2010 report, the VA examiner indicated that she had 
reviewed the claims folder.  She noted that she had seen the 
Veteran in 2002 and had previously provided an opinion in 
April 2008.  

After setting forth a review of the relevant medical evidence 
in the claims folder, the examiner stated the following:  
"As noted above, there is no additional information 
addressing the time period prior to 2002 suggesting that this 
Veteran was disabled.  It is therefore my opinion, based upon 
the information in the C-file that this veteran did not show 
evidence of inability to work prior to 2002.  My review of 
the x-rays from 2002 suggests that he did not have 
significant arthritis at that time, which would make him 
unemployable either.  He did have subjective symptoms of 
arthralgias.  If opinions related to work history are 
required, I as a physician, would appreciate receiving a 
summary to assist in addressing that issue."

The Board notes that the remand indicated that the opinion 
should consider the Veteran's work history and the types of 
employment that he would have been suited for prior to June 
2002.  Unfortunately, the examiner did not address this 
portion as was required in the Joint Motion for Remand and 
the November 2009 Board remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  As 
the Board's requests were not complied with, there is no 
other alternative but to remand this matter.

In conjunction with the examiner's request to provide a work 
history, the Board notes that the Veteran reported in his 
July 1997 application for benefits that he has a high school 
education plus 2 years of auto technician training at 
Bessemer State, and that he had previously been employed by 
J. P. Dicks Construction, for an unknown period of time, 
where he was involved in installing air conditioning units.  
At the time of an August 1997 VA examination, he further 
reported having been employed as a mechanic and maintenance 
person until 1992.  

Based upon the above, the case is REMANDED for the following 
action:

1.  If she is available, the claims 
folder should be returned to the examiner 
who prepared the January 2010 VA opinion.  
Following a review of the claims folder, 
the examiner is requested to provide a 
medical opinion as to the Veteran's 
ability to work prior to June 2002.  The 
opinion must consider and reference the 
Veteran's work history and the types of 
specific employment that he would have 
been suited for prior to June 2002, given 
the employment history and education set 
forth above.  Detailed rationale is to be 
given for each opinion that is rendered.  
If the examiner is no longer available, 
please forward the claims folder to 
another VA examiner who should provide 
the above requested opinions.  

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
furnish a supplemental statement of the 
case and afford an opportunity to respond 
before the record is returned to the 
Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

